Title: To John Adams from François Adriaan Van der Kemp, 2 October 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected friend!
Olden barneveld  2 oct. 1813

I can Scarce persuade myself, that I Staÿ’d with you So manÿ daÿs—and conversed on So few, Subjects onlÿ, upon which I did want your information. I could onlÿ glance at your Librarÿ—had no time to Satisfÿ my greedy curiosity—and forgot even to look at the consolato del mare and other rare Publications in your possession but I am apprehensive, this would have been the case had I protracted my visit during So manÿ weeks:—So interesting a Societÿ! So much information to be gathered—So manÿ civilities—what do I Say? So manÿ kindnesses to be hoarded up! how could I find time for recollection—and then—by which all this, how highlÿ valued, dwindles to a Shadow—your affectionate tender friendship—your distinguished regards—So far exceeded mÿ most Sanguine expection, that I could not but enjoÿ, not even reflecting, as I am apprehensive I did not, that I could not but imbue others with an indifferent opinion about me bÿ mÿ bluntness and casual reveries. It could not have this effect upon you, I know; I did not, and it was an exquisite pleasure to experience, that it did not So on your excellent Ladÿ—She would not else have condescended to honour me with So manÿ proofs of her regard, which Shall never be obliterated—
The communication of the Letters of John Quincÿ—has increased, if possible, my exalted admiration of him—now I know Him as a Christian—able to instruct others in what he learn’d to believe. I have a faint hope, that—Sooner or later—I Shall be gratified with the continuance of these Letters:—Well maÿ His Parents pride themselves in Such a Son! What blessing has a bountiful God bestowed upon them in this gift. But—how Shall I mÿ Dear and respected friend! Shew you my thankful heart if mÿ warm expressions, are deficient—I hope—they are not—All the distinctions—bestowed upon me—all the kindnesses I received muneris id tui est—I am nevertheless apprehensive—that your too partial encomiums must have disappointed the curiosity of Some;—I Should regret, if all had been disappointed;—No—not quite So,—one and other penetrated thro the veil—which clouded mÿ uncouth appearance, and did justice—to mÿ Strange Situation being alternatelÿ the preÿ of joÿ and anguish. No language can express—what I felt—Such exquisite raptures—Such torturing pangs—you knew the impetuosity of my manhood—in my old age I am carried awaÿ bÿ the Same resistless torrent, and begin oft to ponder—how to controul it, when I have indulged those feelings even to excess—Such a Strange creature is man when not governed bÿ reason—and yet—if She—with Religion as her aid—Springs Soon enough to our assistance—I am disinclined to Shrink at the danger—I would not prefer that cold phlegmatic character—which can look a fall’n brother—unmoved. I can earnestly endeavour to draw attention, but am not Satisfied—if this is not followed bÿ esteem—and that again bÿ love of friendship—while these must be glowing warm as mÿ own hart—or I Suffer—I lament yet Buckminster’s death—more So after I have Seen his features
What then must have been the feelings of my bosom at the bed Side of my young frend Charles—in the presence of his deep-afflicted—and yet composed—yet resigned Mother and Sisters! I was motion less Speech less—grasping now and then his Stretched hand—when a faint Smile on his visage—a kind word of intended comfort—a Strong proof of attention, as if nothing more Serious occupied his mind that instant—to dispel our gloom—was given—and then returning to his distressed venerable Father, who in vain endeavoured to hide his Sorrows—while a burning tear Startled in his eÿe—when I was compelled—to crush a moment my own feelings—to cheer him up—o! mÿ friend! this—this was yet the Severest trial.
Much time Shall pass awaÿ—before mÿ ruffled mind regains its wonted composure—I remain in an anxious Suspense—having not yet received a line—not wishing—that his lingering maÿ be protracted—and not daring decidedlÿ desire his departure. But how I wander—raving indeed—and wanting an apologÿ—if I did not write to Adams—of Such a failing wanted one by Him—I did intend, when I take up my pen, to write you few lines onlÿ—to accompanÿ Goëther’s exposition of the two Mosaic Fables—I Shall now inclose it.
Present mÿ respectful compliments to Mrs Adams—remember me to your Honoured familÿ—do not forget to recommend me to mr Shaw—while I remain / My Dear and high-respected frend / Your affectionate and obliged frend

Fr. Adr. Vanderkemp





P.S. Will you remember me to mr & mrs. Quincÿ—? Does Is that Biographÿ of the Quincÿ’s—Send to mr Allen by ÿour Ladÿ—published? what is the title?
Again a mail arrived—and not yet a line from my dÿing friend—Ah! whÿ are you not yet in the vigour of your age, or in his neighbourhood, then I Should dare to request you the boon of visiting Him—now—I request you—to Sollicit and induce your frend Shaw, to oblige me with this act of kindness.
4th of octr
This instant I receive the Sad tiding—Charles is no more!
5th.
